ORDER

PER CURIAM.
Mother appeals the trial court’s judgment of modification of her dissolution with respect to the transfer of custody of her minor children. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and *614does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value.
We affirm pursuant to Rule 84.16(b).